James J. Conroy, J.
This is a motion for a further examination of the defendant the Board of Education of the City of New York by the principal of the school wherein it is contended the infant plaintiff was injured. Apparently, the only reason to examine such principal is to compel him to produce all rules, regulations and directions of the said school or the defendant board regarding the use of the school facilities by pupils. A private rule such as this is not admissible in evidence. The Appellate Division, Second Department, has ruled that a safety rule promulgated by a railroad company was properly refused admission into evidence. (Abady v. Pennsylvania R. R. Co., 6 A D 2d 803; see, also, Longacre v. Yonkers R. R. Co., 236 N. Y. 119, 125; Renoud v. City of New York, 251 App. Div. 868.)
It was also requested that the said defendant produce a statement signed by the infant plaintiff Adele Sherry Plutzer and the defendant has no objection to producing such statement. The motion is therefore granted only to the extent of directing the Board of Education to furnish the plaintiffs with the statement signed by the infant plaintiff. In all other respects the motion is denied. Settle order.